Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 5/16/22 and Applicant’s amendment filed 11/20/19 are acknowledged and have been entered.

2.  Applicant's election of Group I in Applicant’s amendment and response filed 5/16/22 is acknowledged and has been entered.   

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 1-3 read upon the elected Group.  

Accordingly, claims 8-19 (non-elected Group II) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-3 are presently being examined.  

3.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

4.  The use of the terms LUMINEX, LABSCREEN, and PEFABLOC, which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

A method of preparing an HLA class II antigen in which a class II-associated invariant chain peptide (CLIP) is present in the peptide binding groove comprising: 
	transfecting a host cell with a gene encoding an invariant chain and
	expressing the HLA class II antigen. (Claim 1); and
The method of claim 1 wherein the gene encoding the invariant chain is CD74 (claim 2); and
A method of preparing an HLA class II antigen in which a CLIP peptide is present in the peptide binding groove above a selected threshold for determination of antibodies specific for HLA class II antigens in which a CLIP is present in the peptide binding groove comprising:
	transfecting a host cell which expresses an invariant chain with a gene expressing an HLA class I antigen (claim 3).

The specification does not disclose a representative number of species of such host cells (claims 1-3) and/or antibodies specific for HLA class II antigens in which a CLIP is present in the peptide binding groove thereof (claim 3) that are used or referred to, respectively, in the claimed method, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

As such, the claims encompass a method of preparing a HLA class II antigen comprising a CLIP peptide in its binding groove (claims 1-2) or above a selected threshold as recited in claim 3, wherein the method recited in claims 1-2 transfects a host cell with at least a gene encoding an invariant chain and that host cell must possess the functional property of being capable of expressing the invariant chain (wherein the host cell does not endogenously express or does endogenously express the HLA class II antigen in claims 1-2 due to indefiniteness (see 112, 2nd para rejection below in this office action)), or wherein the method recited in claim 3 transfects a host cell that already expresses an invariant chain with a gene encoding HLA class II, but must have the functional property when transfected of expressing the HLA class II/CLIP peptide complexes above a selected threshold as determined by antibodies specific for HLA class II/CLIP peptide complexes.  There is no evidence of record for a structure/function relationship, nor for a representative number of species of such host cells, nor for such antibodies.  

The specification discloses that if the functional property of expression of invariant chain the presence of CLIP peptide in the binding groove of a recombinantly produced HLA class II antigen is desired, it is important that a host cell line capable of expressing the invariant chain peptide be used ([0082]).  The specification discloses that the genus of cells that are candidate cells to be used in the claimed method is broad, encompassing prokaryotic host cells (such as E. coli) or eukaryotic host cells (such as a yeast cell, an insect cell or a vertebrate cell) ([0055]), or cell strains derived from in vitro culture of primary tissue or primary explants ([0056]).  The specification further discloses that the candidate cells may be genotypically deficient in the selection gene, or may contain a dominantly acting selection gene ([0056]).

The art recognizes that besides the host cell being required to express the invariant chain in order to generate CLIP peptide comprised HLA class II molecules, the host cell must also possess the functional property of being able to traffic the invariant chain appropriately to the proper MHC II compartment in order for the invariant chain to bind to the MHC class II and in the appropriate stoichiometry.  In addition, in instances wherein the host cell does not also express endogenous HLA class II, the host cell must possess the functional property of being able to express and traffic the HLA class II that is transduced into the cell as well.  In addition, the host cell must possess the functional property of being able to express the HLA class II/CLIP at some level instead of favoring expression of HLA class II/endogenous peptide complexes (i.e., it must functionally retain the CLIP peptide in the peptide binding groove rather than exchanging the CLIP peptide for an endogenous peptide).  For example, the instant specification discloses that normally, HLA-DM facilitates removal of the CLIP peptide from the groove, allowing the binding of endogenous peptides having higher affinities ([0009]).  

In addition, in terms of the claim interpretation for instant claim 3, the recited limitation “an HLA class II antigen in which a CLIP peptide is present in the peptide binding groove above a selected threshold for determination of antibodies specific for HLA class II antigens in which a CLIP is present in the peptide binding groove” can be interpreted as the threshold being determined by antibodies that are specific for complexes of HLA class II antigens having a CLIP peptide in the binding groove, a limitation that encompasses TCR-like antibodies that may be present in sera or may be recombinant antibodies.  In either instance, there is no evidence for a representative number of such species of antibodies, nor is there a structure/function for the structure of an antibody (i.e., the cognate sets of CDRs of an antibody) and the functional property of binding specifically to the HLA class II/CLIP peptide complex, as the structure of antibodies that bind to the same antigen, the same epitope of an antigen, or to overlapping epitopes of the same antigen is very broad and structurally diverse, encompassing the breadth of the antibody repertoires (natural or synthetic), as is evidenced for instance by Khan and Salunke (J. Immunol, 2014, 192: 5398-5405), Lloyd et al (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168), and Poosarla et al (Biotechn. Bioeng., 2017, 114(6): 1331-1342).  

The specification discloses “According to a preferred aspect of the invention the gene encoding the invariant chain is CD74.  CD74 has sequence ID P04233 in UNIPROT” ([0023]), indicating that this definition is not limiting.  In addition the said P04233 UNIPROT entry (IDS reference) teaches five different isoforms produced by alternative splicing and alternative initiation (especially “Sequences (5+)” section). 

The specification discloses co-transducing HLA class II with the CD74 precursor of the CLIP peptide into K562 erythroleukemia cells with the result that two sera reacted more strongly to the recombinant HLA protein/peptide complex in the co-transduced cell than to that of HLA class II-transduced cell, and use of an anti-CLIP antibody (which is not specified) showed higher presence of CLIP in recombinant HLA/peptide complexes (Example 3).  
 
Therefore, it appears that the instant specification does not adequately disclose the breadth of  host cells or the antibodies specific for HLA class II antigen/CLIP peptide complexes recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all said host cells or antibodies at the time the instant application was filed.    

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a) Claim 1 is indefinite in the recitation of “transfecting a host cell with a gene encoding an invariant chain and expressing the HLA Class II antigen” in the context of the claim preamble “A method of preparing an HLA class II antigen” because it is not clear what is meant, i.e., if the HLA class II antigen is endogenous to the cell or the “expressing the HLA Class II antigen” is alternatively meant to be a step.

Further, the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications published Wednesday, February 9, 2011 in vol. 76, no. 27 of the Federal Register clearly indicates that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate.”  

Since as detailed above the phrase “and expressing the HLA Class II antigen” can plausibly be interpreted in more than one way, the instant rejection has been set forth.  

     b) Claim 3 is indefinite in the recitation of “A method of preparing an HLA Class II antigen in which a CLIP peptide is present in the peptide binding groove above a selected threshold for determination of antibodies specific for HLA Class II antigens in which a CLIP is present in the peptide binding groove” because it is not clear what is meant, i.e., the metes and bounds of the claim are not clear, and it is not clear if the said claim limitation means overexpression of HLA class II antigen provides this threshold or if the said claim limitation means that the selected threshold pertains to determination of [by] antibodies specific for complexes of HLA class II antigens/CLIP peptide, or whether or not the sole active method step alone results in the higher than selected threshold. 

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.  Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Roche et al (EMBO J. 1992, 11(8): 2841-2847).

Claim interpretation:  The claims recite either transfecting a host cell with a gene encoding an invariant chain (claim 1), wherein the gene encoding the invariant chain is CD74 (claim 2), or transfecting a host cell which expresses an invariant chain with a gene expressing an HLA class II antigen (claim 3).  (Although claim 3 isn’t included in this rejection, claims 1 and 2 do not preclude that a gene encoding an HLA class Ii antigen could also be transfected).  The instant specification does not define “gene”, while a gene is typically meant to be a nucleic acid sequence comprising all of the introns/exons that are present in the gene as it is in the chromosome; however in common usage, “gene” is sometimes used to indicate encoding sequence for a polypeptide or protein. The said limitation “gene’ is therefore being interpreted both said ways.

With regard to “invariant chain” the instant specification discloses:  “According to a preferred aspect of the invention the gene encoding the invariant chain is CD74.  CD74 has sequence ID P04233 in UNIPROT” ([0023]), indicating that this definition is not limiting.  In addition the said P04233 UNIPROT entry (IDS reference) teaches five different isoforms produced by alternative splicing and alternative initiation (especially “Sequences (5+)” section).  Therefore, the limitation “gene encoding an invariant chain” is being interpreted to mean an encoding sequence for any of the full length invariant chain (“Ii”) or shortened versions thereof, or isoforms thereof, including human or non-human forms thereof.  

The limitation “gene expressing an HLA class II antigen” is being interpreted as the full length encoding nucleic acid sequence or a truncated version thereof lacking the transmembrane region or portion thereof and  also lacking the cytoplasmic region.  

Note that the instant specification discloses at [0011] that the CLIP or Class II-associated -Ii peptide is the part of the Ii that bind HLA class II groove and remains there until the HLA receptor is fully assembled.  The specification further discloses that a nested set of Ii peptide, CLIPs, have been eluted from various HLA class Ii molecules, and although the exact location of the CLIP in the Ii varies, it is generally believed that it is within a region of 40 amino acids with a core sequence of 9 amino acids, MRMATPLLM.”  However, as the exact sequence of the CLIP peptides are not defined, the limitation is being interpreted as a polypeptide comprising the MRMATPLLM portion of the CD74 polypeptide.   

Also note that the open transitional phrase “comprising” recited in the instant base claim opens this claim to encompass other non-recited ingredients and/or steps. 

Roche et al teach transfecting human fibroblast cell line M1 which is devoid of endogenous HLA class II (invariant chain) expression with HLA-DRA and HLA-DRB cDNAs under control of a promoter for strong expression and subsequently re-transfected with Ii encoding constructs in which the first 15 or 20 amino acid residues of the cytoplasmic tail had been truncated. The truncated forms of invariant chain plus HLA-DR were expressed at 2x higher levels than the full length forms of Ii and comprise an Ii peptide that prevents other peptide loading onto HLA-DR (CLIP peptide being the portion of invariant chain that binds in the peptide binding groove of HLA class II, as is enunciated above in the claim interpretation section of this rejection).  The HLA-DR/Ii peptide complexes were isolated using an anti-HLA-DR alpha mAb (see entire reference, especially abstract, para spanning pages 2841-2842, last para on page 2844 at col. 1, materials and methods).   

The claims are also included in this rejection because the open transitional phrase “comprising” opens the claim to encompass additional steps and ingredients, such as for example, besides transfecting the host cell with encoding sequence for an invariant chain, also transfecting the host cell with encoding sequence for HLA-DR.

12.  Claim 3 is rejected under 35 U.S.C. 102(a)(i) as being anticipated by Sette et al (Science, 1992, 258:  1801-1804) as evidenced by ATCC LB3.1 (2022, pages 1/8-8/8).

Claim interpretation:  Claim 3 recites transfecting a host cell which expresses an invariant chain with a gene expressing an HLA class II antigen).  The instant specification does not define “gene”, while a gene is typically meant to be a nucleic acid sequence comprising all of the introns/exons that are present in the gene as it is in the chromosome; however in common usage, “gene” is sometimes used to indicate encoding sequence for a polypeptide or protein. The said limitation “gene’ is therefore being interpreted both said ways.

With regard to “invariant chain” the instant specification discloses:  “According to a preferred aspect of the invention the gene encoding the invariant chain is CD74.  CD74 has sequence ID P04233 in UNIPROT” ([0023]), indicating that this definition is not limiting.  In addition the said P04233 UNIPROT entry (IDS reference) teaches five different isoforms produced by alternative splicing and alternative initiation (especially “Sequences (5+)” section).  Therefore, the limitation “gene encoding an invariant chain” is being interpreted to mean an encoding sequence for any of the full length invariant chain (“Ii”) or shortened versions thereof, or isoforms thereof, including human or non-human forms thereof.  

The limitation “gene expressing an HLA class II antigen” is being interpreted as the full length encoding nucleic acid sequence or a truncated version thereof lacking the transmembrane region or portion thereof and  also lacking the cytoplasmic region.  

Note that the instant specification discloses at [0011] that the LCIP or Class II-associated -Ii peptide is the part of the Ii that bind HLA class II groove and remains there until the HLA receptor is fully assembled.  The specification further discloses that a nested set of Ii peptide, CLIPs, have been eluted from various HLA class Ii molecules, and although the exact location of the CLIP in the Ii varies, it is generally believed that it is within a region of 40 amino acids with a core sequence of 9 amino acids, MRMATPLLM.” However, as the exact sequence of the CLIP peptides are not defined, the limitation is being interpreted as a polypeptide comprising the MRMATPLLM portion of the CD74 polypeptide.   

Also note that the open transitional phrase “comprising” recited in the instant base claim opens this claim to encompass other non-recited ingredients and/or steps. 

The “selected threshold” limitation recited in instant claim 3 is being interpreted as over-expression of transfected HLA or detection by antibodies specific for the complex of HLA II/CLIP peptide.

Sette et al teach transfecting the HLA class II null cell line 721.174 (a human B  lymphoblastoid cell line) with genes encoding the HLA-DR3, with the result that HLA-DR3 molecules were produced in normal amounts, with 80% of the expressed HLA-DR3 molecules expressing peptide fragments of the class II-associated invariant chain (derived from residues 80-103) (an inherent teaching that the host cell expresses an invariant chain). Note that these peptides are from 21-24 amino acid residues in length and comprise the MRMATPLLM core that is referred to above by the instant specification at [0011], thus meeting the claim limitation of “a CLIP peptide”. Sette et al teach isolating/purifying the HLA-DR/CLIP peptide complexes by use of affinity chromatography with mAb LB3.1 (See entire reference, especially abstract, Table 1 and legend, Fig. 1 and legend).

Evidentiary reference ATCC LB3.1 (2022, pages 1/8-8/8) teaches that mAb LB3.1 reacts with a conformational epitope on the alpha chain of HLA-DR (see entire reference, especially page 3/8).  

Although the art reference does not explicitly teach that “the method prepares an HLA class II antigen in which a CLIP peptide is present in the peptide binding groove above a selected threshold for determination of antibodies specific for HLA class II antigens in which a CLIP is present in the peptide binding groove”, the art reference does teach that out of every 150 pmol of HLA-DR3, about 87 pmol of CLIP peptide was associated with HLA-DR3 (corresponding to the approximately 80% CLIP peptide occupancy noted in the reference teaching), and that HLA-DR3 molecules were produced after transfection in normal amounts.  Since the art reference HLA class II/CLIP peptide complexes could be purified by immunoaffinity chromatography an anti-HLA-DR antibody, since the CLIP peptide occupancy was excessively high (80%) in HLA-DR complexes expressed at normal levels on the transfected cells, and since the art reference meets the active step limitation of transfecting a host cell which expresses an invariant chain with a gene expressing an HLA class II antigen, and since the expectation would therefore be that an anti-HLA class II/CLIP specific antibody/ies could at least detect the HLA-DR/CLIP peptide complexes, the claimed method appears to be the same as the method of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

13.  Claims 1 and 3 are objected to because of the following informalities:

“Class” should be “class”.

  Appropriate correction is required.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644